                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



DARLENE MARIE TODD,                                )
                                                   )
                    Plaintiff,                     )
                                                   )
              v.                                   )   Civil Action No. 18-365-E
                                                   )
NANCY A. BERRYHILL,                                )
Acting Commissioner of Social Security,            )
                                                   )
                    Defendant.                     )



                                           ORDER


              AND NOW, this 30th day of December, 2019, upon consideration of the parties’

cross-motions for summary judgment, the Court, upon review of the Commissioner of Social

Security’s final decision denying Plaintiff’s claim for disability insurance benefits under

Subchapter II of the Social Security Act, 42 U.S.C. § 401 et seq., and denying Plaintiff’s claim

for supplemental security income benefits under Subchapter XVI of the Social Security Act, 42

U.S.C. § 1381 et seq., prior to April 10, 2018, finds that the Commissioner’s findings are

supported by substantial evidence and, accordingly, affirms. See 42 U.S.C. § 405(g); Jesurum v.

Secretary of U.S. Department of Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995);

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992), cert. denied sub nom., 507 U.S. 924

(1993); Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988). See also Berry v. Sullivan, 738 F.

Supp. 942, 944 (W.D. Pa. 1990) (if supported by substantial evidence, the Commissioner’s

decision must be affirmed, as a federal court may neither reweigh the evidence, nor reverse,




                                               1
merely because it would have decided the claim differently) (citing Cotter v. Harris, 642 F.2d

700, 705 (3d Cir. 1981)).1



1
                Plaintiff argues that the Administrative Law Judge (“ALJ”) erred in several ways
in finding that she was not disabled under the Social Security Act prior to April 10, 2018. First,
she argues that the ALJ failed to give proper weight to the opinions of her treating mental health
care providers. She further asserts that the ALJ failed to properly account for her claims of
fatigue in formulating her residual functional capacity (“RFC”). Finally, she contends that the
ALJ erred in determining her RFC pursuant to Ramirez v. Barnhart, 372 F.3d 546 (3d Cir. 2004),
because the RFC did not expressly address Plaintiff’s moderate limitations in regard to
concentration, persistence, and pace. The Court disagrees and instead finds that substantial
evidence supports the ALJ’s decision that Plaintiff did not become disabled until April 10, 2018.

               Plaintiff’s primary argument is that the ALJ gave insufficient weight to the
opinions of her treating psychiatrists, Jennifer Zajac, D.O., and Sean Su, M.D. Plaintiff correctly
asserts that when assessing a claimant’s application for benefits, the opinion of the claimant’s
treating physicians generally is to be afforded significant weight. See Fargnoli v. Massanari, 247
F.3d 34, 43 (3d Cir. 2001); Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). In fact, the
regulations provide that for claims, such as this one, filed before March 27, 2017, a treating
physician’s opinion is to be given “controlling weight” so long as the opinion is well-supported
by medically acceptable clinical and laboratory diagnostic techniques and not inconsistent with
other substantial evidence in the record. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Fargnoli,
247 F.3d at 43; Plummer, 186 F.3d at 429. As a result, the ALJ may reject a treating physician’s
opinion outright only on the basis of contradictory medical evidence, and not on the basis of the
ALJ’s own judgment or speculation, although he may afford a treating physician’s opinion more
or less weight depending upon the extent to which supporting explanations are provided. See
Plummer, 186 F.3d at 429. However, it is also important to remember that:

               The ALJ -- not treating or examining physicians or State agency
               consultants -- must make the ultimate disability and RFC
               determinations. Although treating and examining physician
               opinions often deserve more weight than the opinions of doctors
               who review records, “[t]he law is clear . . . that the opinion of a
               treating physician does not bind the ALJ on the issue of functional
               capacity[.]” Brown v. Astrue, 649 F.3d 193, 197 n. 2 (3d
               Cir.2011). State agent opinions merit significant consideration as
               well.

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (internal citations omitted in
part).

               Plaintiff alleges that the ALJ discounted the opinions of Drs. Zajac and Su merely
on the basis of limited treatment notes implying that Plaintiff was doing well and because these
doctors referenced suicidal ideation and hallucinations that Plaintiff denied having subsequent to
                                                2
November 2012. However, this is not an accurate reflection of the ALJ’s consideration of these
opinions. First, while the ALJ did give Dr. Su’s opinion little weight, he did give some weight to
Dr. Zajac’s opinion, accounting for many of Dr. Zajac’s proffered functional limitations in the
RFC. (R. 629-30). More importantly, though, the ALJ clearly evaluated these opinions, and all
of the opinion evidence, in light of the entire record, which he discussed at significant length,
including the longitudinal medical records, Plaintiff’s routine and conservative treatment history,
her activities of daily living, the findings and opinions of other medical professionals such as
Rebecca Billings, Ph.D., and the state psychological reviewing agent, Plaintiff’s GAF scores, and
her inconsistent work history. (R. 626-30). Indeed, the Court notes that the opinions of Drs.
Zajac and Su are not even particularly consistent with each other. The ALJ was quite thorough
and specific in discussing how he formulated the RFC based on all of the record evidence, and
his determination is supported by substantial evidence.

                Plaintiff’s second argument – that the ALJ inadequately accounted for her claims
of fatigue – fares no better. The ALJ specifically discussed Plaintiff’s claims of drowsiness and
included limitations in the RFC expressly to account for such claims, as well as pain distraction.
(R. 626, 628). Moreover, Plaintiff’s claims of fatigue were based primarily on Plaintiff’s own
subjective complaints. While such claims were certainly relevant, the ALJ was not under an
obligation to simply accept what she said without question. See 20 C.F.R. §§ 404.1529(c)(4),
416.929(c)(4); Chandler, 667 F.3d at 363. The ALJ here clearly considered Plaintiff’s testimony,
but found it to be not fully supported by the record. His discussion was extensive and supported
by substantial evidence. Finally, Plaintiff does not really suggest what additional limitations
needed to be included in the RFC to more properly account for her fatigue. The issue,
ultimately, is not whether Plaintiff suffered from fatigue, but whether this condition “caused
functional limitations that precluded [her] from engaging in any substantial gainful activity.”
Walker v. Barnhart, 172 Fed. Appx. 423, 426 (3d Cir. 2006). Nothing in the record suggests that
any additional limitations were warranted.

                As for Plaintiff’s argument that the ALJ did not adequately account for her
moderate limitations in regard to concentration, persistence, and pace in formulating the RFC
pursuant to Ramirez, the Court notes that in Ramirez, the ALJ had limited the claimant to simple
one or two-step tasks. Here, the mental limitations found by the ALJ in the RFC were more
extensive and specific. The ALJ found that Plaintiff was limited to “routine, repetitive tasks that
require only occasional judgment, decision-making, workplace changes, and interaction with
coworkers, supervisors, and the public.” (R. 625). These limitations went far beyond a
limitation to simple one or two-step tasks or “unskilled work” and properly accounted for
Plaintiff’s deficiencies in concentration, persistence, and pace.

                 In sum, the Court finds that the weight afforded to the opinion evidence by the
ALJ and his RFC findings were adequately discussed and supported by substantial evidence,
especially in light of the United States Supreme Court’s recent reminder that the threshold for
meeting the substantial evidence standard “is not high.” Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019). Whether the evidence hypothetically could also have supported Plaintiff’s position
is irrelevant, as “[t]he presence of evidence in the record that supports a contrary conclusion does
not undermine the [ALJ’s] decision so long as the record provides substantial support for that
                                                 3
              Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary

Judgment (document No. 9) is DENIED and that Defendant’s Motion for Summary Judgment

(document No. 14) is GRANTED.



                                                 s/Alan N. Bloch
                                                 United States District Judge




ecf:          Counsel of record




decision.” Malloy v. Comm’r of Soc. Sec., 306 Fed. Appx. 761, 764 (3d Cir. 2009). For all of
the reasons set forth herein, the Court affirms.

                                             4
